 


109 HR 198 IH: Prosecutors and Defenders Incentive Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 198 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Scott of Georgia introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To authorize funding for student loan repayment for public attorneys. 
 
 
1.Short titleThis Act may be cited as the Prosecutors and Defenders Incentive Act. 
2.Student loan repayment for public attorneys 
(a)In generalThe Higher Education Act of 1965 is amended by inserting after section 428K (20 U.S.C. 1078–11) the following: 
 
428L.Loan forgiveness for public attorneys 
(a)PurposeThe purpose of this section is to encourage qualified individuals to enter and continue employment as prosecutors and public defenders. 
(b)DefinitionsIn this section: 
(1)ProsecutorThe term prosecutor means a full-time employee of a State or local agency who— 
(A)is continually licensed to practice law; and 
(B)prosecutes criminal cases at the State or local level. 
(2)Public defenderThe term public defender means an attorney who— 
(A)is continually licensed to practice law; and 
(B)is a full-time employee of a State or local agency, or of a nonprofit organization operating under a contract with a State or unit of local government or as a full time Federal defender attorney employed in a defender organization established pursuant to subsection (g) of section 3006A of title 18, United States Code, which provides legal representation services to indigent persons in criminal cases. 
(3)Student loanThe term student loan means— 
(A)a loan made, insured, or guaranteed under this part; and 
(B)a loan made under part D or E. 
(c)Program authorizedFor the purpose of encouraging qualified individuals to enter and continue employment as prosecutors and public defenders, the Secretary shall carry out a program, through the holder of a loan, of assuming the obligation to repay (by direct payments on behalf of a borrower) a qualified loan amount for a loan made under section 428 or 428H, in accordance with subsection (d), for any borrower who— 
(1)is employed as a prosecutor or public defender; and 
(2)is not in default on a loan for which the borrower seeks forgiveness. 
(d)Terms of agreement 
(1)In generalTo be eligible to receive repayment benefits under this section, a borrower shall enter into a written agreement that specifies that— 
(A)the borrower will remain employed as a prosecutor or public defender for a required period of service specified in the agreement (but not less than 3 years), unless involuntarily separated from that employment; 
(B)if the borrower is involuntarily separated from that employment on account of misconduct, or voluntarily separates from that employment, before the end of the period specified in the agreement, the borrower will repay the Secretary the amount of any benefits received by such employee under this section; 
(C)if the borrower is required to repay an amount to the Secretary under subparagraph (B) and fails to repay the amount described in subparagraph (B), a sum equal to the amount is recoverable by the Government from the employee (or such employee’s estate, if applicable) by such method as is provided by law for the recovery of amounts owing to the Government; 
(D)the Secretary may waive, in whole or in part, a right of recovery under this subsection if it is shown that recovery would be against equity and good conscience or against the public interest; and 
(E)the Secretary shall make student loan payments under this section for the period of the agreement, subject to the availability of appropriations. 
(2)RepaymentsAny amount repaid by, or recovered from, an individual (or an estate) under this subsection shall be credited to the appropriation account from which the amount involved was originally paid. Any amount so credited shall be merged with other sums in such account and shall be available for the same purposes and period, and subject to the same limitations (if any), as the sums with which the amount was merged. 
(3)Limitations 
(A)Student loan payment amountStudent loan payments made by the Secretary under this section shall be made subject to such terms, limitations, or conditions as may be mutually agreed to by the borrower concerned and the Secretary in the agreement described in this subsection, except that the amount paid by the Secretary under this section may not exceed— 
(i)$6,000 for any borrower in any calendar year; or 
(ii)a total of $40,000 in the case of any borrower. 
(B)Beginning of paymentsNothing in this section shall be construed to authorize the Secretary to pay any amount to reimburse a borrower for any repayments made by such borrower prior to the date on which the Secretary entered into an agreement with the employee under this subsection. 
(e)Additional agreementsOn completion of the required period of service under such an agreement, the borrower concerned and the Secretary may enter into an additional agreement described in subsection (d) for a successive period of service specified in the agreement (which may be less than 3 years). 
(f)Award basis; priority 
(1)Award basisThe Secretary shall provide repayment benefits under this section on a first-come, first-served basis (subject to paragraph (2)) and subject to the availability of appropriations. 
(2)PriorityThe Secretary shall give priority in providing repayment benefits under this section for a fiscal year to a borrower who— 
(A)received repayment benefits under this section for the preceding fiscal year; and 
(B)has completed less than 3 years of the first required period of service specified for the borrower in an agreement entered into under subsection (d). 
(g)RegulationsThe Secretary is authorized to issue such regulations as may be necessary to carry out the provisions of this section. 
(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for fiscal year 2006 and such sums as may be necessary for each succeeding fiscal year.. 
(b)Cancellation of loans 
(1)AmendmentSection 465(a)(2)(F) of the Higher Education Act of 1965 (20 U.S.C. 1087ee(a)(2)(F)) is amended by inserting , as a public defender (as defined in section 428L), or as a full time Federal defender attorney employed in a defender organization established pursuant to subsection (g) of section 3006A of title 18, United States Code after agencies. 
(2)Effective dateThe amendment made by this subsection shall apply to— 
(A)eligible loans made before, on, or after the date of enactment of this Act; and 
(B)service as a prosecutor or public defender that is provided on or after the date of enactment of this Act. 
(3)ConstructionNothing in this subsection or the amendment made by this subsection shall be construed to authorize the Secretary to pay any amount to reimburse a borrower for any repayments made by such borrower prior to the date on which the borrower became eligible for cancellation under section 465(a) of such Act (20 U.S.C. 1087ee(a)). 
 
